DETAILED ACTION
1.	 Claims 1-8 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 09/27/2022, claims 1, and 7-8 have been amended. Claims 3 have been kept original. The currently pending claims considered below are claims 1-8.

Claim Objections
4.	Claims 1, are 7-8 objected to because of the following informalities:  
The claims have the following limitations/elements “second determining whether the first data exists in a second database of a user-side server and is the second data that satisfies a predetermined provision condition, the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database, the platform server being in communication with each of the provider-side server and the user-side server;” with comprises of several steps and is not proper intendent.  Please indent the limitation to facilitate the interpretation of the claim’s limitations/elements. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP 308.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claim 1-8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claim 7 is directed to a data update apparatus, i.e. a machine.
	Claim 8 is directed to a method.
	Therefore, claims 1-8 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, 7, and 8 the claims similarly recite the limitations of “detecting an update of data in a first database of a provider-side server of a data supply source, first determining whether a first data, of an update target after the update of the data, is a second data of an access control target;” 
As drafted in a high level of generality, this recites a mental process that detects an update in the first database of a data supply source by determining if the first data is the same as another data item in the second database of a data supply source. It is similar to a human looking in a first database and comparing/observing that in a second database, the information compared does not exist. It can be performed mentally by a human.

	As per claims 1, 7, and 8 the claims similarly recite the limitations of “second determining whether the first data exists in a second database of a user-side server and is the second data that satisfies a predetermined provision condition, the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database, the platform server being in communication with each of the provider-side server and the user-side server;”
As drafted in a high level of generality, this recites a mental process that determines if a piece of data can be found in two databases simultaneously based on a pre-established rule. It is similar to defining a rule defining data similarity between two databases. Further, the rules can have a condition to granting or denying access to the piece of data. A high level of generality is merely the evaluation/judgment of the piece of data based on the pre-establish rule. Evaluating and judging the piece of data is a procedure that can be performed mentally by a human.
As per claims 1, 7, and 8 the claims similarly claims the limitations of “changing a query related to the first data to be output to the second database of a data supply destination, based on a result of the first determining and the second determining.”
	As drafted in a high level of generality, this changing a query may be performed mentally as well. Specifically, the changing of the query as drafted encompasses even a mental evaluation or judgement to alter the query string/syntax which is a mental process.

	Dependent claims 2-5 further elaborate upon the recited abstract ideas in claim 1.
	Accordingly, claims 1-8 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
		The claims recite the following additional limitations/elements:
	Claim 1 recites the following additional limitations/elements of “a non-transitory computer-readable recording medium, program, computer, process, database, provider-side server, user-side server, and platform server” which are a high-level recitation of a generic computer components and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.
For the element that is being apply to determine if the data exists in both databases “a predetermined provision condition”. if not considered as reciting an abstract idea at Step 2A Prong One above, this is alternatively characterized as an additional element.  In which case, the judicial exception is still not integrated into a practical application because the “a predetermined provision condition” is recited in the claim may be characterized as applying the abstract idea of ‘determining’. “second determining whether the first data exists in a second database and is the second data that satisfies a predetermined provision condition, the predetermined provision condition indicating whether the first data may be accessed by a user of the second database;” merely applies the predetermined provision condition to identify if the first and second databases has a same data, and does not provide integration into a practical application as per MPEP 2106.05(f).
For the step of “changing a query”, if not considered as reciting an abstract idea at Step 2A Prong One above, this is alternatively characterized as an additional element.  In which case, the judicial exception is still not integrated into a practical application because the ‘changing’ as recited in the claim may be characterized as applying the abstract idea of ‘determining’. The limitation of “changing a query related to the first data to be output to the second database of a data supply destination, based on a result of the first determining and the second determining.” merely applies the result of determining if the first and second data items are the same by changing the query, and does not provide integration into a practical application as per MPEP 2106.05(f).
For the limitation of “the platform server being in communication with each of the provider-side server and the user-side server” is merely describing a communication between conventional and generic computer servers, and does not provide integration into a practical application as per 2106.05(d)(II)(i).  “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);”.

	Claim 7 recites the following additional limitations/elements of “data update apparatus, memory, processor, database, provider-side server, user-side server, and platform server.” which are a high-level recitation of a generic computer components and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.
For the element that is being apply to determine if the data exists in both databases “a predetermined provision condition”. if not considered as reciting an abstract idea at Step 2A Prong One above, this is alternatively characterized as an additional element.  In which case, the judicial exception is still not integrated into a practical application because the “a predetermined provision condition” is recited in the claim may be characterized as applying the abstract idea of ‘determine’. “second determine whether the first data exists in a second database of a user-side server and is the second data that satisfies a predetermined provision condition, the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database;” merely applies the predetermined provision condition to identify if the first and second databases has a same data, and does not provide integration into a practical application as per MPEP 2106.05(f).
For the step of “change a query”, if not considered as reciting an abstract idea at Step 2A Prong One above, this is alternatively characterized as an additional element.  In which case, the judicial exception is still not integrated into a practical application because the ‘change’ as recited in the claim may be characterized as applying the abstract idea of ‘determine’. The limitation of “change a query related to the first data to be output to a second database of a data supply destination, based on a result of the first determine and the second determine.” merely applies the result of determining if the first and second data items are the same by changing the query, and does not provide integration into a practical application as per MPEP 2106.05(f).
For the limitation of “the platform server being in communication with each of the provider-side server and the user-side server” is merely describing a communication between conventional and generic computer servers, and does not provide integration into a practical application as per 2106.05(d)(II)(i).  “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);”.

	Claim 8 recites the following additional limitations/elements of “computer, database, provider-side server, user-side server, and platform server” which are a high-level recitation of a generic computer components and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application. 
For the element that is being apply to determine if the data exists in both databases “a predetermined provision condition”. if not considered as reciting an abstract idea at Step 2A Prong One above, this is alternatively characterized as an additional element.  In which case, the judicial exception is still not integrated into a practical application because the “a predetermined provision condition” is recited in the claim may be characterized as applying the abstract idea of ‘determining’. “determining whether the first data exists in a second database of a user-side server and is the second data that satisfies a predetermined provision condition, the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database;” merely applies the predetermined provision condition to identify if the first and second databases has a same data, and does not provide integration into a practical application as per MPEP 2106.05(f).
For the step of “changing a query”, if not considered as reciting an abstract idea at Step 2A Prong One above, this is alternatively characterized as an additional element.  In which case, the judicial exception is still not integrated into a practical application because the ‘changing’ as recited in the claim may be characterized as applying the abstract idea of ‘determining’. The limitation of “changing a query related to the first data to be output to the second database of a data supply destination, based on a result of the first determining and the second determining.” merely applies the result of determining if the first and second data items are the same by changing the query, and does not provide integration into a practical application as per MPEP 2106.05(f).
For the limitation of “the platform server being in communication with each of the provider-side server and the user-side server” is merely describing a communication between conventional and generic computer servers, and does not provide integration into a practical application as per 2106.05(d)(II)(i).  “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);”.
	
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
	
	Dependent claims 2-6 further elaborate upon the recited abstract ideas in claim 1, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

	Therefore, claims 1-8 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
	When considered individually or in combination, the additional limitations of claims 1, and 7-8 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations of reciting generic computer components, as shown above, are mere instructions applied on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Similarly, as discussed above, if the step of predetermining provision condition and changing a query is considered additional elements, then it constitutes a broad recitation of applying the result of a determining step and merely applying the abstract idea per MPEP 2106.05(f). Looking at the limitations in combination and the claim as a whole does not change this conclusion and the claim is ineligible.

	Therefore, the additional limitations of claims 1, and 7-8 do not amount to significantly more than the judicial exception.

	Thus, claims 1-8 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

		Further, the additional limitations of “non-transitory computer-readable recording medium, program, computer, process, database, data update apparatus, provider-side server, user-side server, and platform server” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
	
	In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-8 do not amount to significantly more than the judicial exception.
	Thus, claims 1-8 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Miyata et al. (US 20160041992 A1) in view of Li (US 20060095477 A1) in further view of Zou et al. (CN 112487083 A) still further view of Feng et al. (US 20120254429 A1).

As per claim 1, Miyata teaches a non-transitory computer-readable recording medium having stored a program that causes a computer to execute a process, the process comprising (Miyata, fig. 1, par. [0001], [0138], “Information such as programs, tables, and files that realize the respective functions may be stored in a memory, a hard disk, a recording device such as an SSD (Solid State Drive) or a recording medium such as an IC card, an SD card, or a DVD.” Where the memory is interpreted as the non-transitory computer-readable recording medium having stored the 5thetheprogram that causes the computer to execute the process): 
detecting an update of data in a first database of a provider-side server of a data supply source (Miyata, figs. 3, par. [0051], [0080], [0084], “When a new file is added, there are cases where the virtual attribute value of the table 1510 included in the first database 151 may change. Thus, in this embodiment, whether the added file will affect any of the virtual attribute values is identified” Wherein the whether the added file will affect any of the virtual attribute values is identified is interpreted as the detecting the update of data in the first database of the provider-side server of the data supply source. Where the table is interpreted as the data supply source. The table interpreted to be stored in a computer/server once database table is understood in the art to be stored in a computer device);
changing a query related to the first data to be output to the second database of a data supply destination, based on a result of the first determining and the second determining (Miyata, fig. 10, par. [0087]-[0091], [0097], “in step S406, the added file verification unit 138 identifies the position of the virtual attribute value to become the writing destination of the information extracted from the added file by using the output destination identifying conditions of the acquired information extraction rules 123. Next, the added file verification unit 138 associates the added file, as a result file, with the identified virtual attribute value position (S407).” Where the query/request to add the data/file to the second database is received and the data to be add is acquires accordingly with the information extraction rules. Where the query/request to add is inherent to change accordingly to the information extraction rules or update accordingly to the information extraction rules. The position of the virtual attribute value to become the writing destination of the information extracted from the added file is interpreted as the data supply destination. Where the added file is interpreted as the result of the determining. Where the added filed is being add to the second database. Further, par. [0105], “the information extraction rule expansion unit 139 adds the identifying attribute value for identifying each line acquired in step S503 to the output destination identifying conditions of the information extraction rules 123 (S504).”).  
However, it is noted that the prior art of Miyata does not explicitly teach “first determining whether a first data, of an update target after the update of the data, is a second data of an access control target;”
On the other hand, in the same field of endeavor, Li teaches first determining whether a first data, of an update target after the update of the data, is a second data of an access control target (Li, figs. 6-6, par. [0034]-[0036], “the first subsystem executes a querying procedure to determine whether the data in the second databases are later than the data in the first database or not.”  Where data in the first database is interpreted as the first data of the update target. The data in the second databases that is being used to make the determination is interpreted as the second data of the access control target. Where the querying procedure is being executed in a database synchronizing method hereinafter interpreted as the access control target, see also par. [0030]. It is also noted that Miyata, fig. 7, par. [0072]-[0076], [0086], discloses a verification of a file in a second database where the file is being verified for its update in the second database after it was updated in a virtual structured data);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers into Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to automatically update data in multiple servers (Li par. [0006]). 
However, it is noted that the combination of the prior arts of Miyata, and Li do not explicitly teach “second determining whether the first data exists in a second database of a user-side server and is the second data that satisfies a predetermined provision condition, the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database;”
On the other hand, in the same field of endeavor, Zou teaches second determining whether the first data exists in a second database of a user-side server (Zou, par. [00012], [00024], [00043], “searching whether second data identical to the data item contained in the first data exists in a second database.” Wherein the searching is inherent to determining if the first data exists in the second database. Further, par. [0004]-[0005], “The present application relates to the field of computer technologies, and in particular, to a data verification method and device.” Therefore, the second database is interpreted to be stored in a computer and herein is interpreted to be in a computer used as the provider-side server) and 
is the second data that satisfies a predetermined provision condition (Zou, [0045], [00078], “the first data may include a plurality of data items, where the data items refer to different data categories included in the first data, for example, the data items may be user names, user passwords, and the like, and each data item includes data content, for example, a user name a used by a user included in the user name and a password b used by the user included in the user password.”  Wherein the user names, user passwords, and the like can be each interpreted as the second data. The different data categories included in the first data is interpreted as the predetermined provision condition. For example, the data item included in the first data is a user password, the user passwords stored in the first database and the second database are consistent before the user password is updated by the user where the predetermined provision condition is the user password and is being satisfied), 
the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database (Zou, [0045], [00078], “For example, the data item included in the first data is a user password, the user passwords stored in the first database and the second database are consistent before the user password is updated by the user, and after the user password is updated by the user, the user password is updated by the first database, and the user password is not updated by the second database, at this time, although the data item of the user password exists in the second database, since the user password is not updated in the second database, that is, the update time of the user password in the second database is not consistent with the update time of the user password in the first database, it may be determined that the data in the first database is not consistent with the data in the second database.” The user password is not updated in the second database therefore it is inherent that the user is being determined whether the first data may be accessed by a user of the second database. Once the password is not updated the user is inherent to not have access to the second database. The user password is interpreted as the predetermined provision condition as mention above. Further, par. [0004]-[0005], “The present application relates to the field of computer technologies, and in particular, to a data verification method and device.” Therefore, the credential for the user are interpreted to be stored in the platform server. It is known in the art also that computer credentials are stored in computer devices/servers);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zou that teaches data verification into the combination of Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data, and Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to guarantee data consistency in a backup database and a primary database (Zou par. [0007]). 
However, it is noted that the combination of the prior arts of Miyata, Li, and Zou do not explicitly teach “the platform server being in communication with each of the provider-side server and the user-side server;”
On the other hand, in the same field of endeavor, Feng teaches the platform server being in communication with each of the provider-side server and the user-side server (Feng, figs. 7-8, par. [0024], [0030], [0062], “wherein a user accesses the platform server and accesses at least one service provider on the platform server via Single Sign-On.” Wherein the user accesses a platform server and at least one service provider on the platform server from a user computer device/client browser. The user accesses are interpreted as the user is being in communication with all the servers and all the servers are sending and receiving information);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Feng that teaches Single Sign-on, wherein the user accesses a platform server and at least one service provider on the platform server into the combination of Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data, Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers, and Zou that teaches data verification. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to provides a unified platform for browser users (Feng par. [0006]).

As per claim 2, Miyata teaches wherein the process further includes: detecting the update in the first database (Miyata, par. [0060], “when a related file that matches the updated file exists in the related file information 124, the update detection unit 136 executes the information extraction processing according to the information extraction rules 123 associated with that related file.” Where the update detection unit is inherent to execute the information extraction processing after it detects the update in the first database); and 
the changing includes, when the first data is the second data, outputting an update query for updating the first data to the second database (Miyata, fig. 7, par. [0046]-[0050], “The extraction processing contents include the name of the attribute value to be output as the extraction result, and the extraction conditions of such attribute value.” Wherein the name of the attribute value to be output as the extraction result is interpreted as the outputting the update query for updating the first data to the second database. Further, par. [0059], “whether the file has been updated is determined, for example, based on whether the updated date of the file has been changed.”).

As per claim 3, Li teaches wherein the changing includes, when the first data is not the second data (Li, fig. 1, par. [0024], “. When the second database 31 does not contain a set of first data 211 in the first database 21.” Wherein the second database does not contain the set of first data in the first database is inherent that the first data is not the second data);
Additionally, Miyata teaches changing the update query to a deletion query for deleting the first data from the second database (Miyata, fig. 1, par. [0059], “whether the file has been updated is determined, for example, based on whether the updated date of the file has been changed. Moreover, the update of a file includes the deletion of a file.” Where the deletion of a file is on the second database. Where the update of a file includes the deletion of a file is inherent that the first data could be delete in the update process. See also par. [0084]).

As per claim 4, Miyata teaches wherein: the process further includes: detecting the update in the first database (Miyata, par. [0060], “when a related file that matches the updated file exists in the related file information 124, the update detection unit 136 executes the information extraction processing according to the information extraction rules 123 associated with that related file.” Where the update detection unit is inherent to execute the information extraction processing after it detects the update in the first database);
Additionally, Li teaches the first determining includes determining whether the first data does not exist in the second database (Li, par. [0024], “When the second database 31 does not contain a set of first data 211 in the first database 21” Where a determination is inherent to occur to define that the first data does not exist in the second database);
Additionally, Miyata teaches is the second data that satisfies a predetermined provision condition, and the changing includes (Miyata, fig. 7, par. [0074]-[0075], “The update detection unit 136 executes the information extraction processing to the matching related file according to the information extraction rules 123 corresponding to the related file information 124 (S304).” Wherein the information extraction rules are interpreted as the predetermined provision condition. Were the related file is interpreted as the second data);
Additionally, Li teaches when the first data is the second data, changing an update query for updating the first data to the second database to an insertion query for inserting the first data to the second database (Li, par. [0024], “the second database 31 will insert a set of second data 311 according to the first data 211.” Where the insert a set of second data according to the first data is interpreted as the when the first data is the second data, changing the update query for updating the first data to the second database to the insertion query for inserting the first data to the second database).
As per claim 5, Miyata teaches wherein: the process further includes: detecting data deletion in the first database (Miyata, fig. 3:1510, 3:124, par. [0059]-[0060], “the update of a file includes the deletion of a file.”  Therefore, the update detection includes the deletion of a file. Further, par. [0084], “In the ensuing explanation, described is a case where a newly created file is added, in addition to the update and deletion of a file, with regard to the file of the second database 152. When a new file is added, there are cases where the virtual attribute value of the table 1510 included in the first database 151 may change. Thus, in this embodiment, whether the added file will affect any of the virtual attribute values is identified.” Where the virtual attribute values is identified is interpreted as to detect a change/deletion/update of the file that resides in the table 1510 included in the first database);
Additionally, Li teaches the first determining includes determining whether third data of a deletion target is the second data that exists in the second database (Li, par. [0024], a set of third data is being identify to not be in the second database, where the set of third data is the deletion target in this process), and 
the changing includes, when the third data is the second data, outputting a deletion query for deleting the third data to the second database, and when the third data is not the second data, not outputting the deletion query (Li, par. [0024], “Otherwise, when the second database 31 contains a set of third data 312 that are not contained in the first database 21, the second database 31 will delete the third data 312.” Wherein the delete the third data is interpreted as the when the third data is the second data, outputting a deletion query for deleting the third data to the second database. After the third data gets deleted it is inherent that the third data is no longer in the database therefore when the third data is not the second data, not outputting the deletion query).

As per claim 6, Miyata teaches wherein: the process further includes: detecting data insertion in the first database (Miyata, par. [0060], “when a related file that matches the updated file exists in the related file information 124, the update detection unit 136 executes the information extraction processing according to the information extraction rules 123 associated with that related file.” Where the update detection unit is inherent to execute the information extraction processing after it detects the update in the first database);
Additionally, Li teaches the first determining includes determining whether fourth data of an insertion target is the second data (Li, par. [0024], a set of fourth data is being identify to not be in the second database, where the set of fourth data is the deletion target in this process), and 
the changing includes, when the fourth data is the second data, outputting an insertion query for inserting the fourth data to the second database, and when the fourth data is not the second data, not outputting the insertion query (Li, par. [0024], “When the second database 31 contains a set of fourth data 313 corresponding to the first data 211, the second database 31 will update the fourth data 313 according to the first data 211” Where update the fourth data  according to the first data is interpreted as the outputting the insertion query for inserting the fourth data to the second database. It is inherent that when the fourth data is not the second data, not outputting the insertion query because the data does non-longer exist so it will not be output).

As per claim 7, Miyata teaches a data update apparatus comprising (Miyata, fig. 1:101, par. [0035], “data management apparatus” Where the data management apparatus is interpreted as the data update apparatus): 
a memory (Miyata, fig. 1:111, par. [0035], a memory): and 
a processor coupled to the memory and configured to (Miyata, fig. 1:112, par. [0035], a CPU where the CPU is interpreted as the processor coupled to the memory): 
detect an update of data in a first database of a provider-side server of a data supply source (Miyata, figs. 3, par. [0051], [0080], [0084], “When a new file is added, there are cases where the virtual attribute value of the table 1510 included in the first database 151 may change. Thus, in this embodiment, whether the added file will affect any of the virtual attribute values is identified” Wherein the whether the added file will affect any of the virtual attribute values is identified is interpreted as the detecting the update of data in the first database of the provider-side server of the data supply source. Where the table is interpreted as the data supply source. The table interpreted to be stored in a computer/server once database table is understood in the art to be stored in a computer device);
change a query related to the first data to be output to a second database of a data supply destination, based on a result of the first determine and the second determine (Miyata, fig. 10, par. [0087]-[0091], [0097], “in step S406, the added file verification unit 138 identifies the position of the virtual attribute value to become the writing destination of the information extracted from the added file by using the output destination identifying conditions of the acquired information extraction rules 123. Next, the added file verification unit 138 associates the added file, as a result file, with the identified virtual attribute value position (S407).” Where the query/request to add the data/file to the second database is received and the data to be add is acquires accordingly with the information extraction rules. Where the query/request to add is inherent to change accordingly to the information extraction rules or update accordingly to the information extraction rules. The position of the virtual attribute value to become the writing destination of the information extracted from the added file is interpreted as the data supply destination. Where the added file is interpreted as the result of the determining. Where the added filed is being add to the second database. Further, par. [0105], “the information extraction rule expansion unit 139 adds the identifying attribute value for identifying each line acquired in step S503 to the output destination identifying conditions of the information extraction rules 123 (S504).”).  
However, it is noted that the prior art of Miyata does not explicitly teach “first determining whether a first data, of an update target after the update of the data, is a second data of an access control target;”
On the other hand, in the same field of endeavor, Li teaches first determining whether a first data, of an update target after the update of the data, is a second data of an access control target (Li, figs. 6-6, par. [0034]-[0036], “the first subsystem executes a querying procedure to determine whether the data in the second databases are later than the data in the first database or not.”  Where data in the first database is interpreted as the first data of the update target. The data in the second databases that is being used to make the determination is interpreted as the second data of the access control target. Where the querying procedure is being executed in a database synchronizing method hereinafter interpreted as the access control target, see also par. [0030]. It is also noted that Miyata, fig. 7, par. [0072]-[0076], [0086], discloses a verification of a file in a second database where the file is being verified for its update in the second database after it was updated in a virtual structured data);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers into Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to automatically update data in multiple servers (Li par. [0006]). 
However, it is noted that the combination of the prior arts of Miyata, and Li do not explicitly teach “second determine whether the first data exists in a second database of a user-side server and is the second data that satisfies a predetermined provision condition, the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database;”
On the other hand, in the same field of endeavor, Zou teaches second determining whether the first data exists in a second database of a user-side server (Zou, par. [00012], [00024], [00043], “searching whether second data identical to the data item contained in the first data exists in a second database.” Wherein the searching is inherent to determining if the first data exists in the second database. Further, par. [0004]-[0005], “The present application relates to the field of computer technologies, and in particular, to a data verification method and device.” Therefore, the second database is interpreted to be stored in a computer and herein is interpreted to be in a computer used as the provider-side server) and 
is the second data that satisfies a predetermined provision condition (Zou, [0045], [00078], “the first data may include a plurality of data items, where the data items refer to different data categories included in the first data, for example, the data items may be user names, user passwords, and the like, and each data item includes data content, for example, a user name a used by a user included in the user name and a password b used by the user included in the user password.”  Wherein the user names, user passwords, and the like can be each interpreted as the second data. The different data categories included in the first data is interpreted as the predetermined provision condition. For example, the data item included in the first data is a user password, the user passwords stored in the first database and the second database are consistent before the user password is updated by the user where the predetermined provision condition is the user password and is being satisfied), 
the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database (Zou, [0045], [00078], “For example, the data item included in the first data is a user password, the user passwords stored in the first database and the second database are consistent before the user password is updated by the user, and after the user password is updated by the user, the user password is updated by the first database, and the user password is not updated by the second database, at this time, although the data item of the user password exists in the second database, since the user password is not updated in the second database, that is, the update time of the user password in the second database is not consistent with the update time of the user password in the first database, it may be determined that the data in the first database is not consistent with the data in the second database.” The user password is not updated in the second database therefore it is inherent that the user is being determined whether the first data may be accessed by a user of the second database. Once the password is not updated the user is inherent to not have access to the second database. The user password is interpreted as the predetermined provision condition as mention above. Further, par. [0004]-[0005], “The present application relates to the field of computer technologies, and in particular, to a data verification method and device.” Therefore, the credential for the user are interpreted to be stored in the platform server. It is known in the art also that computer credentials are stored in computer devices/servers);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zou that teaches data verification into the combination of Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data, and Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to guarantee data consistency in a backup database and a primary database (Zou par. [0007]). 
However, it is noted that the combination of the prior arts of Miyata, Li, and Zou do not explicitly teach “the platform server being in communication with each of the provider-side server and the user-side server;”
On the other hand, in the same field of endeavor, Feng teaches the platform server being in communication with each of the provider-side server and the user-side server (Feng, figs. 7-8, par. [0024], [0030], [0062], “wherein a user accesses the platform server and accesses at least one service provider on the platform server via Single Sign-On.” Wherein the user accesses a platform server and at least one service provider on the platform server from a user computer device/client browser. The user accesses are interpreted as the user is being in communication with all the servers and all the servers are sending and receiving information);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Feng that teaches Single Sign-on, wherein the user accesses a platform server and at least one service provider on the platform server into the combination of Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data, Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers, and Zou that teaches data verification. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to provides a unified platform for browser users (Feng par. [0006]).

As per claim 8, Miyata teaches a data update method that causes a computer to execute a process, the process comprising (Miyata, fig. 1, par. [0001], “a data management method and a non-transitory recording medium, and can be suitably applied to a data management apparatus, a data management method and non-transitory recording medium for managing unstructured data.”): 
detecting an update of data in a first database of a provider-side server of a data supply source (Miyata, figs. 3, par. [0051], [0080], [0084], “When a new file is added, there are cases where the virtual attribute value of the table 1510 included in the first database 151 may change. Thus, in this embodiment, whether the added file will affect any of the virtual attribute values is identified” Wherein the whether the added file will affect any of the virtual attribute values is identified is interpreted as the detecting the update of data in the first database of the provider-side server of the data supply source. Where the table is interpreted as the data supply source. The table interpreted to be stored in a computer/server once database table is understood in the art to be stored in a computer device);
 changing a query related to the first data to be output to the second database of a data supply destination, based on a result of the first determining and the second determining (Miyata, fig. 10, par. [0087]-[0091], [0097], “in step S406, the added file verification unit 138 identifies the position of the virtual attribute value to become the writing destination of the information extracted from the added file by using the output destination identifying conditions of the acquired information extraction rules 123. Next, the added file verification unit 138 associates the added file, as a result file, with the identified virtual attribute value position (S407).” Where the query/request to add the data/file to the second database is received and the data to be add is acquires accordingly with the information extraction rules. Where the query/request to add is inherent to change accordingly to the information extraction rules or update accordingly to the information extraction rules. The position of the virtual attribute value to become the writing destination of the information extracted from the added file is interpreted as the data supply destination. Where the added file is interpreted as the result of the determining. Where the added filed is being add to the second database. Further, par. [0105], “the information extraction rule expansion unit 139 adds the identifying attribute value for identifying each line acquired in step S503 to the output destination identifying conditions of the information extraction rules 123 (S504).”).
However, it is noted that the prior art of Miyata does not explicitly teach “first determining whether a first data, of an update target after the update of the data, is a second data of an access control target;”
On the other hand, in the same field of endeavor, Li teaches first determining whether a first data, of an update target after the update of the data, is a second data of an access control target (Li, figs. 6-6, par. [0034]-[0036], “the first subsystem executes a querying procedure to determine whether the data in the second databases are later than the data in the first database or not.”  Where data in the first database is interpreted as the first data of the update target. The data in the second databases that is being used to make the determination is interpreted as the second data of the access control target. Where the querying procedure is being executed in a database synchronizing method hereinafter interpreted as the access control target, see also par. [0030]. It is also noted that Miyata, fig. 7, par. [0072]-[0076], [0086], discloses a verification of a file in a second database where the file is being verified for its update in the second database after it was updated in a virtual structured data); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers into Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to automatically update data in multiple servers (Li par. [0006]). 
However, it is noted that the combination of the prior arts of Miyata, and Li do not explicitly teach “second determining whether the first data exists in a second database of a user-side server and is the second data that satisfies a predetermined provision condition, the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database;”
On the other hand, in the same field of endeavor, Zou teaches second determine whether the first data exists in a second database of a user-side server (Zou, par. [00012], [00024], [00043], “searching whether second data identical to the data item contained in the first data exists in a second database.” Wherein the searching is inherent to determining if the first data exists in the second database. Further, par. [0004]-[0005], “The present application relates to the field of computer technologies, and in particular, to a data verification method and device.” Therefore, the second database is interpreted to be stored in a computer and herein is interpreted to be in a computer used as the provider-side server) and 
is the second data that satisfies a predetermined provision condition (Zou, [0045], [00078], “the first data may include a plurality of data items, where the data items refer to different data categories included in the first data, for example, the data items may be user names, user passwords, and the like, and each data item includes data content, for example, a user name a used by a user included in the user name and a password b used by the user included in the user password.”  Wherein the user names, user passwords, and the like can be each interpreted as the second data. The different data categories included in the first data is interpreted as the predetermined provision condition. For example, the data item included in the first data is a user password, the user passwords stored in the first database and the second database are consistent before the user password is updated by the user where the predetermined provision condition is the user password and is being satisfied), 
the predetermined provision condition being stored in a platform server and indicating whether the first data may be accessed by a user of the second database (Zou, [0045], [00078], “For example, the data item included in the first data is a user password, the user passwords stored in the first database and the second database are consistent before the user password is updated by the user, and after the user password is updated by the user, the user password is updated by the first database, and the user password is not updated by the second database, at this time, although the data item of the user password exists in the second database, since the user password is not updated in the second database, that is, the update time of the user password in the second database is not consistent with the update time of the user password in the first database, it may be determined that the data in the first database is not consistent with the data in the second database.” The user password is not updated in the second database therefore it is inherent that the user is being determined whether the first data may be accessed by a user of the second database. Once the password is not updated the user is inherent to not have access to the second database. The user password is interpreted as the predetermined provision condition as mention above. Further, par. [0004]-[0005], “The present application relates to the field of computer technologies, and in particular, to a data verification method and device.” Therefore, the credential for the user are interpreted to be stored in the platform server. It is known in the art also that computer credentials are stored in computer devices/servers);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zou that teaches data verification into the combination of Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data, and Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to guarantee data consistency in a backup database and a primary database (Zou par. [0007]). 
However, it is noted that the combination of the prior arts of Miyata, Li, and Zou do not explicitly teach “the platform server being in communication with each of the provider-side server and the user-side server;”
On the other hand, in the same field of endeavor, Feng teaches the platform server being in communication with each of the provider-side server and the user-side server (Feng, figs. 7-8, par. [0024], [0030], [0062], “wherein a user accesses the platform server and accesses at least one service provider on the platform server via Single Sign-On.” Wherein the user accesses a platform server and at least one service provider on the platform server from a user computer device/client browser. The user accesses are interpreted as the user is being in communication with all the servers and all the servers are sending and receiving information);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Feng that teaches Single Sign-on, wherein the user accesses a platform server and at least one service provider on the platform server into the combination of Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data, Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers, and Zou that teaches data verification. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to provides a unified platform for browser users (Feng par. [0006]).

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aznaurashvili et al. (US 20200043097 A1), teaches a method may include receiving, in substantially real-time, from a first user device, a first set of information regarding a first accident involving a first vehicle, and from a second user device, a second set of information regarding a second accident involving a second vehicle.
Levi et al. (US 20150341322 A1), teaches improvements in the protection of user privacy in Internet activities that involve online entities.
Rowlands et al. (US 20210368028 A1), teaches processing data in a network.
Coorey et al. (US 20210149927 A1), teaches communicating that data to a plurality of remote users having respective communications devices.
Fazeli et al. (US 20190057386 A1), teaches an application server for automated data transfers and associated methods.
Henderson et al. (US 20110055291 A1), teaches a first data set is gathered from a first server computer, and second data set is gathered from a second server computer.
Murata et al. (US 20060004815 A1), teaches editing metadata that is used for integrating data in an integrated database reference apparatus.

Response to Arguments
9. 	Applicant’s arguments filed 09/27/2022, with respect to 35 U.S.C. § 101 rejection (Abstract Idea) of claims 1-8 have been fully considered and are not persuasive (Applicant arguments, page 5). It is respectfully noted the amendments made to claims add generic computer components. Thus, the claims must include more than mere instructions to perform the non-transitory computer-readable recording medium, apparatus, and method on a generic component or machinery (servers) to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. It is also noted that the applicant add limitation that recites communication between the recited a generic component or machinery (servers). Communication between generic component or machinery (servers) is well-understood, routine, conventional activity in the art, see MPEP 2106.05(d). None of the new elements or limitations integrate the claims into a practical application or show any improvement to any technical field. Therefore, the rejection under 35 U.S.C. § 101 is upheld. 

	Applicant’s arguments filed 09/27/2022, with respect to objections of claims 1-8 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 5). For this reason, the objections of record are withdrawn.
	 	
	Applicant's arguments, filed on 09/27/2022 with respect to the rejection of claims 1-8 under 35 U.S.C. §103 (Applicant’s arguments, pages 5-7), have been fully considered and are but are moot or not persuasive. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant arguments are mainly focus on newly add elements to the limitations of the claims. The arguments associated with the newly add elements to the limitations are moot. 
Applicant arguments that recite “a second database of a user-side server; the predetermined provision condition being stored in a platform server; the platform server being in communication with each of the provider-side server and the user-side server;” are not persuasive. Respectfully, the examiner disagrees, see the clarification below.
It is known in the art that a database, and a platform resides on a computer server. Therefore, it is inherent that the database, and the platform of the prior arts cited in the previous rejections has a computer device herein understood to be a server. 
It is also noted that the new add prior art of Feng et al. (US 20120254429 A1) teaches a user-side server, a platform server, and a provider-side server, see above. Therefore, this argument is moot.
Applicant argues that prior arts of Miyata et al. (US 20160041992 A1), Li (US 20060095477 A1), and Zou et al. (CN 112487083 A) do not appear to teach “the platform server being in communication with each of the provider-side server and the user-side server;” (Applicant arguments, page 6). It is respectfully submitted that Miyata et al. (US 20160041992 A1), Li (US 20060095477 A1), and Zou et al. (CN 112487083 A) are no longer used to teach this limitation but the newly added prior art of Feng et al. (US 20120254429 A1) teaches this limitation as shown above. Claims 1, 7, and 8 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157